     Case 4:15-cr-00060 Document 583 Filed on 03/22/21 in TXSD Page 1 of 1
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  March 23, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION


UNITED STATES OF AMERICA,              §
                                       §
                  Plaintiff,           §
                                       §
V.                                     §       CIVIL ACTION NO. H-20-2439
                                       §       (CRIMINAL NO. H-15-060-02)
SONNY FLOYD PERVIS                     §
                                       §
                  Defendant.           §



                               FINAL JUDGMENT



      For the reasons set forth in the court's Memorandum Opinion
and Order entered on this date, Civil Action No. H-20-2439 is

DISMISSED WITH PREJUDICE.

      For reasons stated in the court's Memorandum Opinion and

Order, a certificate of appealability is DENIED.

      This is a FINAL JUDGMENT.

      SIGNED at Houston, Texas, on this 22nd day of March, 2021.




                                                   SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE
